Citation Nr: 1046314	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for depression/mood disorder, 
to include as secondary to service-connected disabilities.  




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1975 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

In a July 2007, decision the Board denied service connection for 
depression.  The Veteran appealed the July 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a May 2010, Order, the Court granted a joint motion for 
remand, and remanded the case to the Board.  

The Board notes that in a January 2010 submission by the Veteran, 
he indicated that he dismissed his attorney, Matthew D. Hill, 
Esq., and wished to proceed with this appeal on his own.  In a 
letter received from Mr. Hill, dated in September 2010, he 
indicated that he withdrew his representation of the Veteran.  
Thus, there is no current representative of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's depression/mood disorder, however 
characterized, is shown to be due to his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for service connection for depression/mood disorder 
as secondary to service-connected disabilities have been met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  Any error in the failure to 
provide notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends that his depression/mood 
disorder is secondarily related to his service-connected 
disabilities.  By way of background, the Veteran is currently 
service connected for a low back disability with right sciatic 
neuropathy, traumatic arthritis of the right knee, lateral 
instability of the right knee, and post-operative cyst removal 
from the penis.  He also was awarded a total disability rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Consistent with the Veteran's assertions, his service treatment 
records are devoid of treatment for a mental health disorder.  
Again, his claim of service connection for depression is on a 
secondary basis, and the Veteran has not contended otherwise.  
The Veteran has consistently reported that he has depressive 
symptoms and mood problems that had their onset with the 
increased severity of his pain associated with his service-
connected back and knee disabilities.  

Although there are limited mental health treatment records, the 
Veteran has been treated rather consistently for his depression 
and mood disorder.  Additionally, in statements submitted by the 
Veteran, he reported depressive symptoms and mood problems.  
Although he is not competent to offer a clinical diagnosis as to 
his condition, he is certainly competent to report symptoms such 
as a depressive mood and when it began.  He is also competent to 
report that he has sought treatment for his mood and/or 
depression, and is on continuous treatment for it.  The evidence 
of record also shows that the Veteran has been steadily treated 
with antidepressants.  

In a September 2009 VA treatment record, received after the 
Board's 2007 decision, the Veteran was noted to have chronic low 
back and right knee pain.  He was further noted to have 
depression with continued treatment with medication.  The VA 
psychiatrist indicated that the Veteran had a mood disorder and 
major depression due to his general medical condition.  There are 
no contrary medical opinions of record.  The psychiatrist also 
did not list disabilities other than his musculoskeletal 
complaints in reference to his treatment there that day and her 
findings that his mood disorder and depression were related to 
his medical condition.  

Viewing the evidence in a light most favorable to the Veteran, 
the Board finds that service connection is warranted for 
depression/mood disorder as secondary to his service-connected 
back and knee disabilities.  The Veteran has competently reported 
the onset of his depressive symptoms and mood problems was 
following his treatment for pain related to his service-connected 
back and knee disabilities.  Additionally, the Veteran has been 
on near-continuous pharmaceutical treatment for his depression 
since its onset in the 1990s.  Finally, the September 2009 
clinical record shows that the Veteran's major depression and 
mood disorder are related to his physical disabilities.  There is 
no contrary medical opinion of record.  As such, the Board finds 
that the Veteran is entitled to service connection for 
depression/mood disorder on a secondary basis.  


ORDER

Service connection for depression is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


